DETAILED ACTION
	This office action is response to communications for Application No. 15/880,867 filed on 08/02/2021.
Claims 1-6, 13, 17, 18, and 20-22 have been amended.
Accordingly, Claims 1-6, 8-18, and 20-22 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim for priority to Provisional Application No. 62/450,989 filed on 01/26/2017.

Response to Arguments
Claim Objections
	The applicant’s arguments, along with amendments, with respect to the claim objections have been fully considered and are persuasive. Therefore, the objection has been withdrawn.

35 U.S.C. 112
	The applicant’s arguments, along with amendments, with respect to the claim rejections have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

35 U.S.C. 102 & 103
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been fully considered but moot in view of amendments. However, a new 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Crouse et al. U.S. Patent Publication No. 2016/0209256 A1, hereinafter “Crouse”) in view of Jiang et al. (Non-Patented Literature, “Estimation of three-phase relative permeability by simulating fluid dynamics directly on rock-microstructure images”, hereinafter “Jiang”). 
	Regarding Claim 1, Crouse discloses a method performed by a data processing system (Crouse, [0065], “The process can be performed by one or more computer systems including memory and processors.”) for generating a visualization (Crouse, [0066-0067], “Fluid data is loaded (502), for example, from results of a simulation of flow through a digital representation based on 3D imaging of porous rock.” [Fig. 3]) of a flow of a multiphase fluid flow of two or more fluid phases through a porous structure (Crouse, [0056], “…a multiphase porous media flow simulation method employing the fluid blob tracking invention described herein is expected to have value to the petroleum exploration and production industry.” [0066], “Fluid data is loaded (502), for example, from results of a simulation of flow through a digital representation based on 3D imaging of porous rock.”), the method comprising: 
	receiving by the data processing system data (Crouse, [0065], “The process can be performed by one or more computer systems including memory and processors.”) corresponding to a representation of the porous structure (Crouse, [0066], “Fluid data is loaded (502), for example, from results of a simulation of flow through a digital representation based on 3D imaging of porous rock.”);
	determining by the data processing system (Crouse, [0065], “The process can be performed by one or more computer systems including memory and processors.”), a first occupation time (Crouse, [0006], “In aspect 1, the method includes the actions of tracking, by the computer system, the connected fluid phase region over a first timeframe and a second timeframe.”) that is the amount of elapsed time (Crouse, [0036-0037], “By identifying blobs and determining their properties at a certain simulation timeframe, and also tracking them over a series of timeframes, information can be gleaned about the motion and time-varying behavior of each blob and its properties.” [0040], “To reiterate, in some implementations, the Fluid Blob Tracking (FBT) process can include: (1) identification of blobs for each timeframe (instance in time); (2) tracking the blobs over time (from timeframe to timeframe); (3) evaluation of blob-based behavior and statistics to derive integral quantities of interest (e.g. average velocity of a fluid phase).”) from when a first one of the two or (Crouse, [0008], “In aspect 2 according to aspect 1, identifying the connected fluid phase region may include identifying a fluid phase region having a first phase, identifying fluid phase regions neighboring the first phase region and having the first phase, and assigning the neighboring fluid phase regions to the connected fluid phase region.”) of the porous structure (Crouse, [0056], “…a multiphase porous media flow simulation method employing the fluid blob tracking invention described herein is expected to have value to the petroleum exploration and production industry.” [0066], “Fluid data is loaded (502), for example, from results of a simulation of flow through a digital representation based on 3D imaging of porous rock.”) until a second, subsequent time of occupation of the particular location in the received representation by the first one of the two or more phases (Crouse, [0036-0037], “By identifying blobs and determining their properties at a certain simulation timeframe, and also tracking them over a series of timeframes, information can be gleaned about the motion and time-varying behavior of each blob and its properties.” [0040], “To reiterate, in some implementations, the Fluid Blob Tracking (FBT) process can include: (1) identification of blobs for each timeframe (instance in time); (2) tracking the blobs over time (from timeframe to timeframe); (3) evaluation of blob-based behavior and statistics to derive integral quantities of interest (e.g. average velocity of a fluid phase).” [0066], “In aspect 1, the method includes the actions of tracking, by the computer system, the connected fluid phase region over a first timeframe and a second timeframe.” – Examiner’s Note: Crouse discloses modeling multiphase fluids over a series of time frames, which under the broadest reasonable interpretation, represents “subsequent times” with respect to the fluid occupied at a particular location.); 
	determining by the data processing system (Crouse, [0065], “The process can be performed by one or more computer systems including memory and processors.”), a second occupation time (Crouse, [0006], “In aspect 1, the method includes the actions of tracking, by the computer system, the connected fluid phase region over a first timeframe and a second timeframe.” [0013], “…and identifying a second connected fluid phase region in a second timeframe as being the first connected fluid phase region based on a spatial proximity between the first connected fluid phase region and the second connected fluid phase region.”) from the second subsequent time of occupation of the particular location (Crouse, [0036-0037], “By identifying blobs and determining their properties at a certain simulation timeframe, and also tracking them over a series of timeframes, information can be gleaned about the motion and time-varying behavior of each blob and its properties.” [0040], “To reiterate, in some implementations, the Fluid Blob Tracking (FBT) process can include: (1) identification of blobs for each timeframe (instance in time); (2) tracking the blobs over time (from timeframe to timeframe); (3) evaluation of blob-based behavior and statistics to derive integral quantities of interest (e.g. average velocity of a fluid phase).”) by the first one of the two or more phases in the received representation (Crouse, [0008], “In aspect 2 according to aspect 1, identifying the connected fluid phase region may include identifying a fluid phase region having a first phase, identifying fluid phase regions neighboring the first phase region and having the first phase, and assigning the neighboring fluid phase regions to the connected fluid phase region.”) to a third time subsequent to the second time (Crouse, [0036-0037], “By identifying blobs and determining their properties at a certain simulation timeframe, and also tracking them over a series of timeframes, information can be gleaned about the motion and time-varying behavior of each blob and its properties.” [0040], “To reiterate, in some implementations, the Fluid Blob Tracking (FBT) process can include: (1) identification of blobs for each timeframe (instance in time); (2) tracking the blobs over time (from timeframe to timeframe); (3) evaluation of blob-based behavior and statistics to derive integral quantities of interest (e.g. average velocity of a fluid phase).” – Examiner’s Note: Crouse discloses modeling multiphase fluids over a series of time frames, which under the broadest reasonable interpretation, represents “subsequent times” with respect to the fluid occupied at a particular location.).

	Although Crouse discloses simulation and modeling techniques including a graphical model to visualize a multiphase fluid flow over time, i.e., an animation (Crouse, [Fig. 3]) which may properly  an “indicium” to a particular location in the visualization with respect to a time occupied by a fluid, Crouse does not explicitly disclose “generating data by the data processing system, the data including a first indicium that is applied to the particular location in the visualization, with the first indicium representing the determined, first occupation time for the first one of the fluid phases for the particular location in the visualization” and  “generating second data by the data processing system, the second data including a second, different indicium that is applied to a second, subsequent location in the visualization, with the second, different indicium representing the determined, second occupation time for the first one of the fluid phases for the second subsequent location in the visualization”. 
	However, Jiang discloses generating data by the data processing system, the data including a first indicium that is applied to the particular location in the visualization (Jiang, [Figs. 1 and 10] – Examiner’s Note: Jiang discloses three-dimensional simulating and modeling techniques for the visualization of multiphase fluid flows with respect to the position and time, which under the broadest reasonable interpretation, represents applying a “first indicium”.), with the first indicium representing the determined, first occupation time (Jiang, [Page 13], “…is the particle distribution function in the ith velocity direction at position x and time t for a fluid of color k.” [Figs. 1 and 10] - Examiner’s Note: Jiang discloses three-dimensional simulating and modeling techniques for the visualization of multiphase fluid flow with respect to the position and time, which under the broadest reasonable interpretation, represents applying a “first indicium” with respect to a “first occupation time” of a multiphase fluid.) for the first one of the fluid phases for the particular location in the visualization (Jiang, [Page 12], “In this study, we developed a method of three-phase (oil, water, and CO2) LB simulations and applied it to actual 3-D pore geometries extracted from micro-CT scanned rock images for the first time.” [Page 13], “The current multiphase LB approach is an extension of the two-phase model…”);
	generating second data by the data processing system, the second data including a second, different indicium that is applied to a second, subsequent location in the visualization (Jiang, [Page 23], “We first developed a displacement simulation method to mimic the DDI process.” [Figs. 1 and 10] – Examiner’s Note: As noted above, Jiang discloses three-dimensional simulating and modeling techniques for the visualization of multiphase fluid flows with respect to the position and time, which under the broadest reasonable interpretation, represents applying a “second different indicium” at a subsequent location in the visualization. Further, Jiang discloses a “displacement” simulation method which also represents “subsequent locations” in the visualization.), with the second, different indicium representing the determined, second occupation time (Jiang, [Page 13], “…is the particle distribution function in the ith velocity direction at position x and time t for a fluid of color k.” [Figs. 1 and 10] - Examiner’s Note: Jiang discloses three-dimensional simulating and modeling techniques for the visualization of multiphase fluid flow with respect to the position and time, which under the broadest reasonable interpretation, represents applying a “second different indicium” with respect to a “second occupation time” of a multiphase fluid.) for the first one of the fluid phases for the second subsequent location in the visualization (Jiang, [Page 12], “In this study, we developed a method of three-phase (oil, water, and CO2) LB simulations and applied it to actual 3-D pore geometries extracted from micro-CT scanned rock images for the first time.” [Page 13], “[Page 13], “…is the particle distribution function in the ith velocity direction at position x and time t for a fluid of color k.”).
	Crouse and Jiang are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation and modeling techniques for multiphase fluid flow. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Jiang’s design of applying a first and second “indicium” with respect to the time occupied by a multiphase fluid in order to accurately predict permeability estimation using color visualization techniques (Jiang, [Page 24], “Here, to improve the accuracy of the permeability estimation, some of these spurious velocities will be excluded during postprocessing by a color function threshold, which avoids taking the velocity near the interface into consideration.”).

Regarding Claim 2, Crouse discloses the method of claim 1, but does not explicitly disclose the further limitations. 
	However, Jiang discloses wherein generating the first indicium in the visualization includes assigning a color to the particular location based on the first determined occupation time (Jiang, [Page 13], “…is the particle distribution function in the ith velocity direction at position x and time t for a fluid of color k.” [Figs. 1 and 10] – Examiner’s Note: Jiang discloses coloring techniques for multiphase fluids with respect to the position and time occupied at a particular location.). 
	Refer to the analysis of Claim 1 for the motivation to combine references.

	Regarding Claim 3, Crouse discloses the method of claim 1, further comprising: 
	updating the second, determined occupation time to be the difference between the third time and the first time (Crouse, [0036-0037], “By identifying blobs and determining their properties at a certain simulation timeframe, and also tracking them over a series of timeframes, information can be gleaned about the motion and time-varying behavior of each blob and its properties.” [0040], “To reiterate, in some implementations, the Fluid Blob Tracking (FBT) process can include: (1) identification of blobs for each timeframe (instance in time); (2) tracking the blobs over time (from timeframe to timeframe); (3) evaluation of blob-based behavior and statistics to derive integral quantities of interest (e.g. average velocity of a fluid phase).” [0049], “The success of this particular overlap matching approach requires that a blob's velocity is less than a critical value defined as the ratio of the blob's characteristic radius over the time difference between times x and y.” – Examiner’s Note: Crouse discloses the ability to track multiphase fluids over time and further utilizing a time difference to determine the “blob” or the multiphase fluid, which under the broadest reasonable interpretation, represents updating the “second occupation time” to be a difference between a third and first time).
	
updating the visualization with the second indicium based on the updated occupation time”. 
	However, Jiang discloses updating the visualization with the second indicium based on the updated occupation time (Jiang, [Page 13], “…is the particle distribution function in the ith velocity direction at position x and time t for a fluid of color k.” [Page 23], “We first developed a displacement simulation method to mimic the DDI process” [Figs. 1 and 10] – Examiner’s Note: Jiang discloses three-dimensional simulating and modeling techniques for the visualization of multiphase fluid flows with respect to the position and time, which under the broadest reasonable interpretation, represents updating a “second indicium” with respect to time. Further, Jiang discloses a “displacement” simulation method which also represents updating the visualization with respect to the time occupied by a fluid.).
	Refer to the analysis of Claim 1 for the motivation to combine references.

	Regarding Claim 4, Crouse discloses the method of claim 1, wherein the method is performed for plural locations (Crouse, [0036], “The blobs represent physically meaningful fluid structures, such as a single droplet of oil surrounded by water, a connected patch of oil bounded by its interface with water, or a connected patch of oil bounded at some locations by its interface with water and at other locations by a solid boundary.” [0046], “…which may contain significant amounts of each fluid phase; this is found to be important, for example, to accurately determine a blob's COG location and thereby its motion.”) in the porous structure (Crouse, [0056], “…a multiphase porous media flow simulation method employing the fluid blob tracking invention described herein is expected to have value to the petroleum exploration and production industry.” [0066], “Fluid data is loaded (502), for example, from results of a simulation of flow through a digital representation based on 3D imaging of porous rock.”).

with locations in the visualization associated with smaller amounts of occupation time, relative to other amounts of occupation time of other locations in the visualization, to represent a displacement front”.
	However, Jiang also discloses wherein the method is performed for plural locations in the porous structure (Jiang, [Page 12], “Moreover, depending on pore structures and fluid property variations, different locations may yield different displacement regimes (capillary, gravity, or viscous-dominated).” [Figs. 1 and 10]);
	with locations in the visualization associated with smaller amounts of occupation time (Jiang, [Page 23], “For instance, DDI indicates the case where the water saturation is decreasing, the oil saturation is decreasing, and the CO2 saturation is increasing. We first developed a displacement simulation method to mimic the DDI process.” [Figs. 1 and 10]), relative to other amounts of occupation time of other locations in the visualization (Jiang, [Page 13], “…is the particle distribution function in the ith velocity direction at position x and time t for a fluid of color k.”) to represent a displacement front (Jiang, [Page 23], “For instance, DDI indicates the case where the water saturation is decreasing, the oil saturation is decreasing, and the CO2 saturation is increasing. We first developed a displacement simulation method to mimic the DDI process. [Page 26], “In our simulation, on the other hand, most of the displacement events belong to the other ‘‘double displacement’’ mechanisms such as double drainage (CO2 displaces oil and oil displaces water) and drainage-imbibition (CO2 displaces water and water displaces oil). Few triple points exist and the oil film is suppressed.” [Figs. 1 and 10]).
	Refer to the analysis of Claim 1 for the motivation to combine references.

	Regarding Claim 5, Crouse discloses the method of claim 4, but does not explicitly disclose the further limitations.
	However, Jiang discloses wherein the fluid phase is a displacing phase (Jiang, [Page 23], “For instance, DDI indicates the case where the water saturation is decreasing, the oil saturation is decreasing, and the CO2 saturation is increasing. We first developed a displacement simulation method to mimic the DDI process. [Page 26], “In our simulation, on the other hand, most of the displacement events belong to the other ‘‘double displacement’’ mechanisms such as double drainage (CO2 displaces oil and oil displaces water) and drainage-imbibition (CO2 displaces water and water displaces oil).” [Figs. 1 and 10]), and with locations with decreased amounts of occupation time, relative to other amounts of occupation time of other locations, representing the displacement front (Jiang, [Page 13], “…is the particle distribution function in the ith velocity direction at position x and time t for a fluid of color k.”) [Page 23], “For instance, DDI indicates the case where the water saturation is decreasing, the oil saturation is decreasing, and the CO2 saturation is increasing. We first developed a displacement simulation method to mimic the DDI process.” [Figs. 1 and 10]), and wherein the method further comprises: 	
	generating data for rendering a visualization of the displacement front (Jiang, [Figs. 1 and 10]).
	Refer to the analysis of Claim 1 for the motivation to combine references.

	Regarding Claim 6, Crouse discloses the method of claim 1, wherein the porous structure is a pore space network (Crouse, [0030], “Image analysis of the digital representation can determine the geometry of the pore space.” [0055], “Furthermore, statistics of blob properties can provide deeper understanding of the pore scale multiphase fluid dynamics…”) in an oil reservoir rock (Crouse, [0030], “One approach of interest involves a digital representation of 3D imaging of porous rock.”), and the multiphase fluid is a water phase (Crouse, [0031], “During or at completion of the computer simulation of the multiphase flow, determining the resulting permeability of each fluid phase (e.g. oil, water) can include determining the average velocity of that phase.” [0042], “Blob identification for a target phase 1 (e.g. oil in an oil/water mixture) requires first identifying which cells contain that phase.”) and an oil (Crouse, [0031], “During or at completion of the computer simulation of the multiphase flow, determining the resulting permeability of each fluid phase (e.g. oil, water) can include determining the average velocity of that phase.” [0042], “Blob identification for a target phase 1 (e.g. oil in an oil/water mixture) requires first identifying which cells contain that phase.”) and/or gas based fluid phase (Crouse, [0033], “A capillary number is a dimensionless number that characterizes the ratio of viscous forces to surface or interfacial tension forces between a liquid and a gas, or between two immiscible liquids…”).

	Regarding Claim 8, Crouse discloses the method of claim 1, wherein the location is a location within or around a porous medium (Crouse, [0030], “One approach of interest involves a digital representation of 3D imaging of porous rock.” [0066-0067], “Connectivity information is derived (504). Connectivity information can be derived from an analysis of the digital representation which determines the geometry of the porous space.”).

	Regarding Claim 9, Crouse discloses the method of claim 8, wherein the porous medium is a rock (Crouse, [0030], “One approach of interest involves a digital representation of 3D imaging of porous rock.”).

	Regarding Claim 10, Crouse discloses the method of claim 1, wherein one of the two or more fluid phases represents an oil-based fluid phase (Crouse, [0031], “During or at completion of the computer simulation of the multiphase flow, determining the resulting permeability of each fluid phase (e.g. oil, water) can include determining the average velocity of that phase.” [0042], “Blob identification for a target phase 1 (e.g. oil in an oil/water mixture) requires first identifying which cells contain that phase.”)

	Regarding Claim 11, Crouse discloses the method of claim 1, wherein the location is specified in a data set or in an image (Crouse, [0030], “One approach of interest involves a digital representation of 3D imaging of porous rock. Image analysis of the digital representation can determine the geometry of the pore space.”) and is represented as a collection of voxels (Crouse, [0047], “A “blob fusing” step is used to reconnect blobs that have been identified separately but share the same boundary voxels on opposite sides.” [0067], “In some implementations, for each voxel within a lattice grid, there is a density for each phase (e.g., a density for water and a density for oil).”).

	Regarding Claim 12, Crouse discloses the method of claim 1, further comprising: 
	simulating, in a simulation space (Crouse, [0036], “Systems and methods for using the results of a computer simulation of multiphase flow to identify and track the motion (flow) of connected fluid phase regions (referred to herein as “blobs”), thereby enabling access to fluid properties and information on a per blob basis, are disclosed herein.”), flow of two or more fluid phases in a physical media (Crouse, [0036], “Systems and methods for using the results of a computer simulation of multiphase flow to identify and track the motion (flow) of connected fluid phase regions (referred to herein as “blobs”), thereby enabling access to fluid properties and information on a per blob basis, are disclosed herein.” [0036], “By identifying blobs and determining their properties at a certain simulation timeframe, and also tracking them over a series of timeframes, information can be gleaned about the motion and time-varying behavior of each blob and its properties.”); 
	wherein the visualization is a visualization of simulation results (Crouse, [0055], “Furthermore, statistics of blob properties can provide deeper understanding of the pore scale multiphase fluid dynamics; for example, it has been observed over a set of simulation results that there is a correlation between the relative permeability of a fluid phase and its average blob size.” [0067], “A flow simulation can be performed. In some implementations, for each voxel within a lattice grid, there is a density for each phase (e.g., a density for water and a density for oil).” [0068], “The state matrix identifies which cells in the simulation are identified as being part of which phase.” [Fig. 3]). 

	Regarding Claim 13, Crouse discloses the method of claim 1, wherein the porous structure (Crouse, [0056], “…a multiphase porous media flow simulation method employing the fluid blob tracking invention described herein is expected to have value to the petroleum exploration and production industry.” [0066], “Fluid data is loaded (502), for example, from results of a simulation of flow through a digital representation based on 3D imaging of porous rock.”) is represented as a plurality of voxels and the location in the visualization is a voxel (Crouse, [0047], “A “blob fusing” step is used to reconnect blobs that have been identified separately but share the same boundary voxels on opposite sides.” [0067], “In some implementations, for each voxel within a lattice grid, there is a density for each phase (e.g., a density for water and a density for oil).” [Fig. 3].).

	Crouse does not explicitly disclose, “assigning by the computer system a color to the particular voxel according to the determined first occupation time and the determined second occupation time.”
	However, Jiang discloses, assigning by the computer system a color to the particular voxel (Jiang, [Page 21], “To analyze the three-phase flow behavior in real reservoir rocks, a digital rock model with a size of 256 3 256 3 256 was extracted from a segmented 3-D image of Berea sandstone with a voxel length of 3.2 mm.” [Figs. 1 and 10]) according to the determined first occupation time and the determined second occupation time (Jiang, [Page 13], “…is the particle distribution function in the ith velocity direction at position x and time t for a fluid of color k.” – Examiner’s Note: Jiang discloses coloring techniques for multiphase fluids with respect to the position and time occupied at a particular location.).
	Refer to the analysis of Claim 1 for the motivation to combine references.

	Regarding Claim 14, Crouse discloses the method of claim 1, further comprising: 
	rendering the visualization on a display device (Crouse, [0083], “To provide for interaction with a user, embodiments of the subject matter described in this specification can be implemented on a computer having a display device (e.g., a CRT (cathode ray tube) or LCD (liquid crystal display) monitor) for displaying information to the user and a keyboard and a pointing device (e.g., a mouse or a trackball) by which the user can provide input to the computer.”).

	Regarding Claim 15, Crouse discloses the method of claim 14, wherein the visualization is included (Crouse, [0046], “Once the complete set of blobs for the given phase is established, each blob's total volume, COG location, and other desired properties are found by examining the properties of its cells.” [0049], “In one example, a set of blobs is identified at time instance x and another set is identified at a later time instance y, and the blobs are tracked by comparing the two sets and matching the blobs from time x to those at time y.” [Fig. 3] – Examiner’s Note: The applicant provides an example of “a set of visualizations” as merely representing visualizations with respect to different time intervals, refer to instant application [0040]. Accordingly, Crouse discloses modeling the multiphase fluid changes with respect to time, which under the broadest reasonable interpretation, represents a “set of visualizations”. ).
	
	Crouse does not explicitly disclose, “wherein the visualization is included in a video”.
	However, Jiang discloses wherein the visualization is included in a video (Jiang, [Page 12-13], “Finally, the model is applied to directly simulate a three-phase flow (oil, water, and CO2) under water-wet conditions on rock-microstructure images of Berea sandstone.” – Examiner’s Note: Jiang discloses simulation and modeling techniques with respect to a plurality of images with respect to changes of time, which under the broadest reasonable interpretation, represents a “video”.). 
	Refer to the analysis of Claim 1 for the motivation to combine references.
	
	Regarding Claim 16, Crouse discloses the method of claim 1, wherein the location in the visualization represents a surface location (Crouse, [0033], “A capillary number is a dimensionless number that characterizes the ratio of viscous forces to surface or interfacial tension forces between a liquid and a gas…” [0034], “Where μ is a dynamic viscosity, u is a characteristic velocity, and σ is a surface or interfacial tension.”).

	Regarding Claim 17, Crouse discloses a data processing system comprising: 
	one or more programmable processors (Crouse, [0065], “The process can be performed by one or more computer systems including memory and processors.”); 
	memory coupled to the one or more programmable processors (Crouse, [0065], “The process can be performed by one or more computer systems including memory and processors.”); and 
	a storage medium storing a computer program comprising instructions to (Crouse, [0077], “The subject matter may be implemented on computer program instructions stored on a non-transitory computer storage medium.”):
	Refer to the analysis of Claim 1 which contains similar limitations and/or subject matter.

	Regarding Claim 18, Crouse discloses the data processing system of claim 17.
	Refer to the analysis of Claim 2 which contains similar limitations and/or subject matter.

	Regarding Claim 20, Crouse and Jiang discloses the data processing system of claim 17, wherein the porous structure is a pore space network (Crouse, [0030], “Image analysis of the digital representation can determine the geometry of the pore space.” [0055], “Furthermore, statistics of blob properties can provide deeper understanding of the pore scale multiphase fluid dynamics…”) in an oil reservoir rock (Crouse, [0030], “One approach of interest involves a digital representation of 3D imaging of porous rock.”), and locations are represented by a plurality of voxels (Crouse, [0047], “A “blob fusing” step is used to reconnect blobs that have been identified separately but share the same boundary voxels on opposite sides.” [0067], “In some implementations, for each voxel within a lattice grid, there is a density for each phase (e.g., a density for water and a density for oil).”), and the multiphase fluid is a water phase (Crouse, [0031], “During or at completion of the computer simulation of the multiphase flow, determining the resulting permeability of each fluid phase (e.g. oil, water) can include determining the average velocity of that phase.” [0042], “Blob identification for a target phase 1 (e.g. oil in an oil/water mixture) requires first identifying which cells contain that phase.”) and an oil (Crouse, [0031], “During or at completion of the computer simulation of the multiphase flow, determining the resulting permeability of each fluid phase (e.g. oil, water) can include determining the average velocity of that phase.” [0042], “Blob identification for a target phase 1 (e.g. oil in an oil/water mixture) requires first identifying which cells contain that phase.”) or gas or oil and gas based fluid phase (Crouse, [0033], “A capillary number is a dimensionless number that characterizes the ratio of viscous forces to surface or interfacial tension forces between a liquid and a gas, or between two immiscible liquids…”), with the data processing system generating occupation times for plural voxels (Crouse, [0006], “In aspect 1, the method includes the actions of tracking, by the computer system, the connected fluid phase region over a first timeframe and a second timeframe.” [0036-0037], “By identifying blobs and determining their properties at a certain simulation timeframe, and also tracking them over a series of timeframes, information can be gleaned about the motion and time-varying behavior of each blob and its properties.” [0040], “To reiterate, in some implementations, the Fluid Blob Tracking (FBT) process can include: (1) identification of blobs for each timeframe (instance in time); (2) tracking the blobs over time (from timeframe to timeframe); (3) evaluation of blob-based behavior and statistics to derive integral quantities of interest (e.g. average velocity of a fluid phase).”) and further comprising instructions to: 	
	determine plural occupation times for the plural voxels in the representation of the oil reservoir rock (Crouse, [0006], “In aspect 1, the method includes the actions of tracking, by the computer system, the connected fluid phase region over a first timeframe and a second timeframe.” [0036-0037], “By identifying blobs and determining their properties at a certain simulation timeframe, and also tracking them over a series of timeframes, information can be gleaned about the motion and time-varying behavior of each blob and its properties.” [0040], “To reiterate, in some implementations, the Fluid Blob Tracking (FBT) process can include: (1) identification of blobs for each timeframe (instance in time); (2) tracking the blobs over time (from timeframe to timeframe); (3) evaluation of blob-based behavior and statistics to derive integral quantities of interest (e.g. average velocity of a fluid phase).”);
	assign colors to the voxels (Jiang, [Page 13], “…is the particle distribution function in the ith velocity direction at position x and time t for a fluid of color k.” [Page 21], “To analyze the three-phase flow behavior in real reservoir rocks, a digital rock model with a size of 256 3 256 3 256 was extracted from a segmented 3-D image of Berea sandstone with a voxel length of 3.2 mm.”) according to the determined, first occupation time and the determined second occupation time (Jiang, [Page 13], “…is the particle distribution function in the ith velocity direction at position x and time t for a fluid of color k.” - Examiner’s Note: Jiang discloses coloring techniques for multiphase fluids with respect to the position and time occupied at a particular location.); and 
	render the visualization on a display device (Crouse, [0083], “To provide for interaction with a user, embodiments of the subject matter described in this specification can be implemented on a computer having a display device (e.g., a CRT (cathode ray tube) or LCD (liquid crystal display) monitor) for displaying information to the user and a keyboard and a pointing device (e.g., a mouse or a trackball) by which the user can provide input to the computer.” – Examiner’s Note: For further evidence, Jiang also discloses rendering the visualization on a display device. [Figs. 1 and 10]).
	Refer to the analysis of Claim 1 for the motivation to combine references.

	Regarding Claim 21, Crouse discloses a non-transitory storage medium storing a computer program comprising instructions (Crouse, [0077], “The subject matter may be implemented on computer program instructions stored on a non-transitory computer storage medium.”) to: 
	Refer to the analysis of Claim 1 which contains similar limitations and/or subject matter.

	Regarding Claim 22, Crouse discloses the storage medium of claim 21, further comprising instructions to: 
	Refer to the analysis of Claim 3 which contains similar limitations and/or subject matter.

Conclusion
	Claims 1-6, 8-18, and 20-22 are rejected.

Pertinent Arts of Record:
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Desbrun et al. (U.S. Patent Publication No. 201/60307359 A1) discloses multiphase fluid flow simulations with respect to time. 
	Li et al. (Non-Patented Literature, “GPU-based numerical simulation of multi-phase flow in porous media using multiple-relaxation-time lattice Boltzmann method”) discloses multiphase fluid flow simulations with respect to time. See [Figs. 11, 13, and 14].
	Krummel et al. (Non-Patented Literature, “GPU-based numerical simulation of multi-phase flow in porous media using multiple-relaxation-time lattice Boltzmann method”) discloses multiphase fluid flow simulations with respect to time. See [Figs. 1, 3-5].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/P.T.P./Examiner, Art Unit 2146                                                                                                                                                                                                        11/12/2021

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146